IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                     DIVISION ONE
STATE OF WASHINGTON,                      )       No. 78596-6-1
                                          )
                     Respondent,          )
                                          )
              V.                          )
                                          )
JACK JEAN COLLINS,                        )       UNPUBLISHED OPINION
                                          )
                     Appellant.           )       FILED: NOV 1'     2012
                                          )

       PER CURIAM-Jack Collins appeals the financial obligations imposed
following his convictions for two counts of third degree child molestation. He

contends, and the State concedes, that the provision of his judgment and

sentence imposing interest on his financial obligations violates recent legislation

and must be stricken. See RCW 10.82.090(1). The State also points out, and

Collins does not dispute, that the challenged provision still applies to restitution,

and therefore the matter should be remanded for the court to amend, rather than

strike, the provision and limit its application to interest on restitution. We accept

the State's concession and remand with directions to afnend the challenged

portion of the judgment and sentence so that it applies only to restitution.

              FOR THE COURT: